Title: Patrick Gibson to Thomas Jefferson, 18 March 1816
From: Gibson, Patrick,Ligon, James
To: Jefferson, Thomas


          
            
              Sir
               Richmond 18th March 1816
            
            I received this morning your favor inclosing a note for $2000. I have had your seven hhds Tobacco inspected, and am sorry to inform you, they turn out wretchedly three were refused and four passed, but not without hesitation—I set them up to the highest bidder—the refused brought $15. 1 passed $16 and 3—$1655/. as pr Statement at foot—This article is on the decline—
            As to flour I know not where it will stop, it is offering at $7 on 4 mos credit
            
              With great respect Your obt Servt
              Patrick Gibson
            
          
          
            
              
                Sales of Seven Hhds tobo made on a/c of Thomas Jefferson Esqr
              
              
                 March 
                15th
                To P. F. Smith
                Shockoe
                1660.
                152.
                1290
                
              
              
                
                
                
                
                1661.
                150.
                1328
                
              
              
                
                
                
                
                1662.
                156.
                1170
                
                3788
                 at
                1655  
                $626.91
              
              
                
                〃
                to Jno M Warwick
                
                1709.
                142.
                1100
                
                
                
                16
                176.—
              
              
                
                〃
                to Wm Gilliat
                refused
                224.
                169.
                1235
                
              
              
                
                
                
                
                225.
                170.
                1130
                
              
              
                
                
                
                
                231.
                154.
                1220
                
                3585
                
                15
                537.75
              
              
                
                
                
                
                
                
                8473
                
                8473
                
                
                1340.66
              
            
          
        